Citation Nr: 0839673	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  03-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to a disability rating in excess of 20 
percent for undiagnosed illness manifested by muscle ache, 
headache, and neurological symptoms.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to an initial rating higher than 10 percent 
for undiagnosed illness manifested by gastrointestinal 
symptoms.  

6.  Entitlement to an initial rating in excess of 10 percent 
for left calf lichen amyloidosis. 

7.  Entitlement to an effective date earlier than August 15, 
2001, for an initial rating for undiagnosed illness 
manifested by gastrointestinal symptoms.  

8.  Entitlement to an effective date earlier than August 15, 
2001, for an initial rating for left calf lichen amyloidosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, V.C., and E.C.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1987 to September 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2002 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In July 2002, the RO inter alia, 
denied service connection for bilateral hearing loss and 
post-traumatic stress disorder (PTSD) and also denied a 
disability rating in excess of 20 percent for undiagnosed 
illness manifested by muscle ache, headache, and neurological 
symptoms.  In January 2005, the RO denied entitlement to 
TDIU.

In July 2006, the Board adjudicated certain claims, but 
remanded several issues listed on page 1 for development. 

In September 2006, the RO reassigned an initial 10 percent 
rating effective August 15, 2001, for undiagnosed illness 
manifested by gastrointestinal symptoms.  The rating decision 
also assigned an initial 10 percent rating effective August 
15, 2001, for left calf lichen amyloidosis.  In October 2006, 
the veteran filed a notice of disagreement (NOD) with each 
rating and effective date assigned.  The claims file does not 
reflect that a statement of the case (SOC) has been issued 
concerning these issues.  The United States Court of Appeals 
for Veterans Claims (Court) has held that an unprocessed 
notice of disagreement should be remanded, rather than 
referred, to the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In an April 2008-issued rating decision, the RO granted 
service connection for PTSD.  That issue is no longer before 
the Board; however, entitlement to service connection for 
other acquired psychiatric disorders remains for 
adjudication.  

Entitlement to TDIU, entitlement to an initial rating higher 
than 10 percent for undiagnosed illness manifested by 
gastrointestinal symptoms, entitlement to an initial rating 
higher than 10 percent for left calf lichen amyloidosis, 
entitlement to an effective date earlier than August 15, 
2001, for an initial rating for undiagnosed illness 
manifested by gastrointestinal symptoms, and entitlement to 
an effective date earlier than August 15, 2001, for an 
initial rating for left calf lichen amyloidosis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record reflects that the 
veteran's hearing is within normal limits, bilaterally.  

2.  There is competent medical evidence tending to link major 
depressive disorder and somatization disorder to active 
military service.  

3.  Service-connected muscle aches, headaches, and 
neurological symptoms due to undiagnosed illness have been 
manifested throughout the appeal period by constant or nearly 
constant headaches that are refractory to therapy, by joint 
and muscle aches and pains, and by frequent bouts of fatigue. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002 & 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Major depressive disorder and somatization disorder were 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for a 40 percent rating for undiagnosed 
illness manifested by muscle ache, headache, and neurological 
symptoms are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5025 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  The Board notes that 
for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each element of the claims, including notice of 
what is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the 
case, cures a timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of letters sent to the claimant 
in August and October 2006 that address all notice elements.  
The letters informed the claimant of what evidence was 
required to substantiate the claims and of the claimant's and 
VA's respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial decision, 
this timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  The claimant has been afforded opportunity 
to participate in his claim process and has been allowed time 
to respond.  VA has readjudicated the case by way of a 
supplemental statement of the case issued in February 2008 
after notice was provided.  For these reasons, it is not 
unfairly prejudicial to the claimant for the Board to 
adjudicate the claim. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA records.  The claimant submitted voluminous 
argument and ancillary materials.  A hearing before the 
undersigned Veterans Law Judge was provided.  The claimant 
was afforded VA medical examinations.  Neither the claimant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2008).  Sensorineural 
hearing loss is an organic disease of the nervous system.  
Therefore, service connection is presumed if evidence shows 
that sensorineural hearing loss became manifest to a 
compensable degree (10 percent) within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Hearing Loss Disability 

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2008), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), VA posited 
that where the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system, and post-service test results that meet the 
criteria of 38 C.F.R. § 3.385.  VA rating authorities must 
evaluate available testimony, clinical data, diagnoses, and 
any medical opinions relevant to the issue.  For example, if 
the record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometry test results resulting in 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometry testing 
produces findings meeting the requirements of 38 C.F.R. §  
3.385, rating authorities must consider whether there is a 
medically sound basis to attribute the post service findings 
to the injury in service, or whether they are more properly 
attributable to intercurrent causes.  

The veteran's service treatment records (STRs) suggest that 
he served in a noisy environment.  The Board therefore finds 
his testimony concerning noise exposure to be credible as it 
is consistent with his service record.  The current and past 
audiometry reports reflect that his hearing is within normal 
limits, bilaterally.  It is clear that any current hearing 
loss does not meet VA's disability requirements.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The claim for service connection for 
bilateral hearing loss disability must be denied.  

Acquired Psychiatric Disorders

Various examiners have offered diagnoses of PTSD and other 
Axis I mental disorders.  In May 2003, the Social Security 
Administration (SSA) determined that the veteran was disabled 
from working due, in part, to anxiety-related disorders.  

In October 2006, M. Nass, M.D., reported that the veteran had 
a "psychiatric disorder" related to active service.  The 
physician noted a labile mood, irritability, and a cognitive 
disorder manifested by "fuzzy" headedness.  The physician 
provided no clear psychiatric diagnosis, however. 

The veteran underwent a VA psychiatric compensation 
examination in October 2006.  The examiner noted that the 
veteran's main traumatic events in active service involved 
preparation for the invasion of Kuwait.  The VA examining 
physician explained why the various diagnoses were warranted.  
The Axis I diagnoses were PTSD, chronic and delayed onset; 
major depressive episode, chronic; and, somatization 
disorder.  The physician concluded with, "The veteran's 
conditions appear to have started later than one year after 
his separation from service but are clearly related to his 
service time.  It is at least as likely as not that his 
service-connected disabilities have caused or aggravated his 
psychiatric disability." 

With respect to the diagnosed mental disorders, that is, 
major depressive episode, chronic; and, somatization 
disorder, the October 2006 VA examination report clearly 
links these to active military service.  No medical evidence 
of intercurrent cause has been submitted.  

Discussion of one final point is necessary.  The body of the 
October 2006 VA examination report notes that the veteran 
suffers from "chronic depression."  Therefore, the Board 
will amend the final diagnosis from "major depressive 
episode" to "major depressive disorder," as the term 
"episode" is inconsistent with a chronic condition.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claims.  Resolving all reasonable doubt in favor of the 
veteran, service connection for major depressive disorder and 
for somatization disorder is granted.  Gilbert, supra.

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In June 2001, the RO granted service connection for an 
undiagnosed illness manifested by muscle aches, fatigue, 
headaches, and miscellaneous neurological complaints.  The RO 
assigned an initial 20 percent rating effective from January 
9, 2001, under Diagnostic Code 8850-5025.  The veteran did 
not appeal that decision; however, in August 2001, he 
requested an increased evaluation for his service-connected 
fibromyalgia, headaches, and nervous condition.  He submitted 
detailed daily log of pertinent symptoms dating back to 
September 27, 2000.  

In April 2002, the veteran underwent a VA compensation 
examination to determine the severity of the numerous 
symptoms he reported.  The diagnosis was fibromyalgia, 
moderately disabling.  In February 2006, the veteran 
testified before the undersigned Veterans Law Judge that all 
symptoms had worsened since the April 2002 examination.  
Another examination was scheduled.  

According to an October 2006 VA neurological compensation 
examination report, the first significant symptom was 
headaches.  The headaches occurred daily and lasted from 
hours to entire day.  The second symptom was muscle-aches.  
The muscles of the forearms, upper arms, and shoulders were 
affected.  The veteran also reported cramping of the calves, 
the big toe, and of the rib cage.  These cramps occurred two 
times per month.  The third symptom was joint pains.  He 
reported stinging under the arms, in other joints, in the 
spine, and in the hips.  The pains occurred with any 
activity.  

The two diagnoses were: (1) headaches; and, (2) muscle aches 
and pains of unclear etiology.  Fatigue was also noted.  

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms require continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2008). 

A note following Diagnostic Code 5025 provides that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  

Comparing the service-connected manifestations with the 
rating criteria set forth for fibromyalgia-related symptoms, 
the Board finds that the criteria for a 40 percent rating are 
more nearly approximated.  This is because the headaches are 
reported constant, or nearly so, and refractory to therapy.  
Widespread joint and muscle pains are affected almost as 
frequently.  After considering all the evidence of record, 
including the testimony, the Board finds that the evidence 
favors the claims.  A 40 percent schedular rating for the 
entire appeal period for muscle aches, fatigue, headaches, 
and miscellaneous neurological complaints must therefore be 
granted. 

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
In this case, the issue is remanded for further development 
and need not be further discussed.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for major depressive disorder and for 
somatization disorder is granted.  

A 40 percent schedular rating for undiagnosed illness 
manifested by muscle ache, headache, and neurological 
symptoms is granted, subject to the laws and regulations 
governing payment of monetary benefits. 


REMAND

Service connection for psychiatric disabilities is granted 
above.  Also granted is a higher rating for undiagnosed 
illness symptoms.  These actions significantly impact the 
claim for TDIU.  In order to ensure due process, the AOJ must 
consider the TDIU claim prior to an appellate decision by the 
Board.  

Because of an unaddressed notice of disagreement concerning 
assignment of initial 10 percent ratings and effective dates 
for those ratings for undiagnosed illness manifested by 
gastrointestinal symptoms and for left calf lichen 
amyloidosis, the issues are added to the title page of this 
decision and are remanded for appropriate action.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of 
the case with respect to the assignment 
of initial 10 percent ratings and 
effective dates for undiagnosed illness 
manifested by gastrointestinal symptoms 
and left calf lichen amyloidosis.  The 
veteran should be informed that, under 
38 C.F.R. § 20.302 (2008), he has 60 days 
from the date of mailing of the SOC to 
file a substantive appeal or a request 
for an extension of time to do so.

Thereafter, if a substantive appeal has 
been filed, the case should be returned 
to the Board, if in order.

2.  The AOJ should readjudicate the TDIU 
claim in light of additional service-
connected disabilities and higher ratings 
set forth above.  If, after any 
additional development warranted has been 
accomplished, the veteran still does not 
meet the schedular requirement for TDIU 
under 38 C.F.R. § 4.16(a) for the entire 
appeal period, the claim should be 
submitted to the Director, Compensation 
and Pension Service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b) (2008).  Following 
that action, if the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If further VA examination is scheduled, the veteran 
is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


